                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                               CIVIL ACTION NO. 5:17-CV-00024-TBR

JEFFREY ALLEN MCCLELLAN,                                                               PLAINTIFF

v.

COL. STEVE HOWARD,                                                                 DEFENDANTS


                                  MEMORANDUM OPINION

       This matter is before the Court upon a motion by Defendant, Col. Steve Howard, for

summary judgment. [DN 33]. Plaintiff, Jeffrey Allen McClellan, has responded to the motion. [DN

34]. Fully briefed, Defendant’s motion is ripe for review, and for the following reasons, it is

GRANTED.




                                             BACKGROUND

       On December 5, 2016, Plaintiff was booked into the Christian County Jail by Prison

Transport Services. [DN 33-2]. On December 8, 2016, Plaintiff fell while standing on another

inmate’s shoulders. [DN 33-4 at 7]. Plaintiff alleges that his left foot was injured by this fall. [DN

1 at 4]. Plaintiff further alleges that “Defendant denied Plaintiff medical treatment and stated you

are Prison Transport Services so we do not have to treat you.” Id. Plaintiff did not file a grievance

regarding his alleged lack of medical treatment. [DN 33-2]. Later the same day, Prison Transport

Services picked Plaintiff up from Christian County Jail and began transporting him to a prison in

Alabama. [DN 1 at 4-5].
        Four days after Plaintiff’s fall, his foot was examined by a physician at Kilby Correctional

Facility in Mt. Meigs, Alabama. [DN 33-8 at 1]. The radiology report from this examination states:

“The ossification is normal for the left foot, including the tarsal bones. There is mild degenerative

joint disease seen. There is no fracture, dislocation, or soft tissue swelling. No osteomyelitis is

seen. Conclusion: Mild degenerative joint disease; otherwise; no fracture or dislocation seen.” Id.

(emphasis added). About a month later, on January 13, 2017, Plaintiff received a second medical

examination of his left foot. Id. at 2. The radiology report from this examination states: “Compared

to Decmber 12, 2016 there is subtle increase in sclerosis posterior inferior aspect of the calcaneus.

Occasionally this can indicate developing stress fracture. MRI would confirm or exclude if

indicated. Conclusion: Moderate concern for stress fracture posterior inferior aspect of the

calcaneus. . . .” Id.

        Plaintiff responded to Defendant’s motion for summary judgment on June 1, 2018. [DN

34]. On December 12, 2018, this Court granted Plaintiff an additional thirty days to file a more

substantive response to Defendant’s motion. [DN 36 at 3-4]. This Court also provided Plaintiff

with guidance on how to respond to a motion for summary judgment under Federal Rule of Civil

Procedure 56. Id. Plaintiff, however, chose not to file a supplemental response. The only evidence

Plaintiff has provided in opposition to Defendant’s motion is his verified complaint.




                                          LEGAL STANDARD

        Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). In determining whether summary judgment is appropriate, a court must resolve
all ambiguities and draw all reasonable inferences against the moving party. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir.1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir.1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). Mere speculation will not suffice to defeat

a motion for summary judgment: “the mere existence of a colorable factual dispute will not defeat

a properly supported motion for summary judgment. A genuine dispute between the parties on an

issue of material fact must exist to render summary judgment inappropriate.” Moinette v. Elec.

Data Sys. Corp., 90 F.3d 1173, 1177 (6th Cir.1996). Finally, it should be noted that “‘a verified

complaint . . . satisfies the burden of the nonmovant to respond’ to a motion for summary judgment,

unlike ‘mere allegations or denials’ in unverified pleadings.” King v. Harwood, 852 F.3d 568, 578

(6th Cir. 2017) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999)) (en banc).




                                              DISCUSSION

       Plaintiff claims that Defendant acted with deliberate indifference when he allegedly denied

Plaintiff medical treatment in violation of his Eight Amendment rights. [DN 26 at 1; see also DN

1]. Defendant argues that Plaintiff failed to exhaust the administrative remedies available to him
as is required by the Prison Litigation Reform Act of 1995 (“PLRA”).1 The PLRA requires a

prisoner to exhaust all available administrative remedies before filing any action “with respect to

prison conditions” under 42 U.S.C. § 1983 or any other federal law. 42 U.S.C. § 1997e(a). That

exhaustion requirement “applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532, 122 S. Ct. 983, 152 L. Ed. 2d 12 (2002); accord

Freeman v. Francis, 196 F.3d 641, 644 (6th Cir. 1999). Exhaustion is mandatory and the remedies

provided “need not meet federal standards, nor must they be ‘plain, speedy, or effective.’” Porter,

534 U.S. at 524 (quoting Booth v. Churner, 532 U.S. 731, 739, 121 S. Ct. 1819, 149 L. Ed. 2d 958

(2001)). “Proper exhaustion demands compliance with [the prison's] deadlines and other critical

procedural rules,” Woodford v. Ngo, 548 U.S. 81, 90, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006),

and so “it is the prison's requirements, and not the PLRA, that define the boundaries of proper

exhaustion,” Jones v. Bock, 549 U.S. 199, 218, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007); accord

Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015).

         In this case, Defendant filed an affidavit with the Court that states: “[Plaintiff] did not file

a grievance.” [DN 33-2]. Defendant also filed an authenticated copy of the jail’s grievance policy,

which requires a grievance to be made in the form of a written statement within forty-eight hours

of the incident. [DN 33-7]. Plaintiff has not provided any evidence that he filed a grievance arising

out of the incident where he allegedly hurt his left foot. In fact, Plaintiff does not address

Defendant’s exhaustion argument in any document he has filed with the Court. Therefore, there is




1
 Defendant also argues that he is protected from suit in his individual capacity by the doctrine of sovereign
immunity, that Plaintiff is unable to prove he acted with “deliberate indifference,” and that Plaintiff is not entitled to
punitive damages. In the interest of judicial economy and efficiency, however, the Court finds it unnecessary to
address these arguments.
no genuine dispute of material fact for trial regarding whether Plaintiff exhausted the

administrative remedies available to him, and Defendant is entitled to judgment as a matter of law.




                                            CONCLUSION

       Because there is no genuine dispute of material fact regarding whether Plaintiff exhausted

the administrative remedies available to him, Defendant’s motion for summary judgment is

GRANTED. The Court will enter a separate Order and Judgment consistent with this

Memorandum Opinion.




                                                             January 15, 2019




       cc:     Counsel of Record
       cc:     Jeffery Allen McClellan, Pro Se
               277145
               Limestone Correctional Facility
               28779 Nick Davis Rd
               Harvest, AL 35749
